 1   WRIGHT, FINLAY & ZAK, LLP
     Dana Jonathon Nitz, Esq.
 2
     Nevada Bar No. 0050
 3   Yanxiong Li, Esq.
     Nevada Bar No. 12807
 4   7785 W. Sahara Ave., Ste. 200
     Las Vegas, Nevada 89117
 5
     (702) 475-7964; Fax: (702) 946-1345
 6   yli@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, formerly known as Bankers
 7   Trust Company of California, N.A., as Trustee for American Home Mortgage Assets Trust 2006-
 8   1
                                 UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10   DEUTSCHE BANK NATIONAL TRUST                       Case No.: 3:16-cv-00381-MMD-WGC
11   COMPANY, FORMERLY KNOWN AS
     BANKERS TRUST COMPANY OF
12   CALIFORNIA, N.A., AS TRUSTEE FOR                   STIPULATION AND ORDER FOR
     AMERICAN HOME MORTGAGE ASSETS                      DISMISSAL OF ACTION WITH
13   TRUST 2006-1,                                      PREJUDICE
14
                    Plaintiff,
15          vs.
16   THUNDER PROPERTIES INC.; KERN &
17   ASSOCIATES, LTD.; DOE INDIVIDUALS I
     through X, inclusive; and ROE
18   CORPORATIONS XI through XX, inclusive,
19
                    Defendants.
20
21          Plaintiff, DEUTSCHE BANK NATIONAL TRUST COMPANY, FORMERLY

22   KNOWN AS BANKERS TRUST COMPANY OF CALIFORNIA, N.A., AS TRUSTEE FOR

23   AMERICAN HOME MORTGAGE ASSETS TRUST 2006-1 (“Deutsche Bank”), by and

24   through its attorneys of record, Dana Jonathon Nitz, Esq. and Yanxiong Li, Esq. of the law firm

25   of Wright, Finlay & Zak, LLP, and Defendant THUNDER PROPERTIES, INC. (“TPI”), by and

26   through their undersigned counsels, hereby stipulate and agree as follows:

27          WHEREAS the above-captioned action concerns a homeowner’s association non-

28   judicial foreclosure sale that occurred on or about June 18, 2014 (“HOA Sale”) involving




                                                Page 1 of 3
 1   certain real property located in Washoe County, Nevada, commonly known as 100 Riverhaven
 2   Place, Reno, Nevada 89509; A.P.N. 009-553-19 (“Property”);
 3          WHEREAS as a result of the HOA Sale, TPI claimed title to the Property, purportedly
 4   free and clear of Deutsche Bank’s interest as the record beneficiary of a Deed of Trust recorded
 5   in the official records of the Washoe County Recorder’s Office on May 17, 2006 as Document
 6   Number 3388538 (“Subject Deed of Trust”);
 7          WHEREAS as a result of the HOA Sale, Kern & Associates collected proceeds in excess
 8   of the HOA’s statutory lien in the amount of $22,167.83 (the “Excess Proceeds”);
 9          WHEREAS Deutsche Bank filed its Complaint on June 27, 2016 (the “Action”),
10   alleging several causes of action against TPI in connection with the HOA Sale and the Property
11   [ECF No. 1];
12          WHEREAS The undersigned Parties have now come to a resolution regarding their
13   respective claims and interest in the Property and the Excess Proceeds;
14          WHEREAS The undersigned Parties have, or will, execute a settlement agreement, the
15   terms of which are confidential, but under which Deutsche Bank agrees to relinquish its right,
16   title and interest in the Property for agreed-upon consideration;
17          WHEREAS TPI agrees to relinquish any right, title and interest in the Excess Proceeds;
18          WHEREAS All other claims asserted by or against any of the undersigned Parties hereto
19   shall be dismissed with prejudice;
20          WHEREAS Nothing in this Stipulation should be construed as intended to benefit any
21   other party not identified as the undersigned Parties hereto, and in particular, shall not constitute
22   a waiver or relinquishment of any claims by Deutsche Bank against the Borrower; and
23          WHEREAS Each Party shall bear its own fees and costs incurred in this litigation and
24   settlement.
25          IT IS HEREBY STIPULATED AND AGREED that claims asserted against TPI in
26   Deutsche Bank’s Complaint shall be dismissed with prejudice;
27          IT IS FURTHER STIPULATED AND AGREED that TPI hereby relinquish any right,
28   title and interest in the Excess Proceeds;



                                                  Page 2 of 3
 1              IT IS FURTHER STIPULATED AND AGREED that nothing in this Stipulation and
 2   Order is intended to be, or will be, construed as an admission of the claims or defenses of the
 3   Parties;
 4              IT IS FURTHER STIPULATED AND AGREED that this Stipulation and Order is in
 5   no way intended to impair the rights of Deutsche Bank (or any of its authorized agents, investors,
 6   affiliates, predecessors, successors, and assigns) to pursue any and all remedies against the
 7   Borrower, as defined in the Note, that Deutsche Bank (or any of its authorized servicers, agents,
 8   investors, affiliates, predecessors, successors, and assigns) may have relating to the Note,
 9   including the right to sue the Borrower for any deficiency judgment;
10              IT IS FURTHER STIPULATED AND AGREED that each Party shall bear its own
11   fees and costs incurred in this litigation and settlement.
12              IT IS SO STIPULATED AND AGREED.
13
14   WRIGHT, FINLAY & ZAK, LLP                           ROGER P. CROTEAU & ASSOCIATES,
                                                         LTD.
15
     /s/ Yanxiong Li, Esq.                               /s/ Timothy E. Rhoda, Esq.
16   Yanxiong Li, Esq.                                   Roger P. Croteau, Esq.
17   Nevada Bar No. 12807                                Nevada Bar No. 4958
     Attorney for Plaintiff, Deutsche Bank National      Timothy E. Rhoda, Esq.
18   Trust Company, formerly known as Bankers            Nevada Bar No. 7878
     Trust Company of California, N.A., as Trustee       Attorneys for Defendant, Thunder Properties,
19
     for American Home Mortgage Assets Trust             Inc.
20   2006-1

21
22                                                 ORDER

23              Based on the foregoing Stipulation by and between the parties, and good cause

24   appearing, IT IS SO ORDERED.

25         January 28, 2019
     Dated:_______________________
26
                                                    _________________________________________
27                                                  UNITED STATES DISTRICT COURT JUDGE
28



                                                  Page 3 of 3
